—Appeal from a judgment of the Supreme Court (Lament, J.), rendered February 14, 2002 in Albany County, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the second degree.
Defendant pleaded guilty to the crime of criminal possession of a weapon in the second degree in full satisfaction of a four-count indictment that included a charge of attempted murder in the second degree. As part of the plea agreement, defendant waived his right to appeal and was sentenced to a determinate prison term of seven years to be followed by five years of postrelease supervision. Defendant appeals, contending that the sentence imposed was harsh or excessive. This contention is unavailing as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty. Hence, he has failed to preserve this issue for our review (see People v Hidalgo, 91 NY2d 733 [1998]; People v Smith, 272 AD2d 782, 783 [2000], lv denied 95 NY2d 871 [2000]). Were we to consider it, however, we would find that Supreme Court did not abuse its discretion by imposing the agreed-upon sentence nor are there any extraordinary circumstances that would warrant our intervention in the interest of justice (see People v Young, 302 AD2d 798 [2003]).
Cardona, P.J., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.